Case 2:20-cv-03619-PSG-E Document 16-1 Filed 06/02/20 Page 1 of 2 Page ID #:480




 1   GERAGOS & GERAGOS
           A PROFESSIONAL CORPORATION
 2                 LAWYERS
             HISTORIC ENGINE CO. NO. 28
           644 South Figueroa Street
 3     Los Angeles, California 90017-3411
            Telephone (213) 625-3900
 4          Facsimile (213) 232-3255
             Geragos@Geragos.com

 5   MARK J. GERAGOS                     SBN 108325
     BEN J. MEISELAS                     SBN 277412
 6   MATTHEW M. HOESLY                   SBN 289593

 7   Attorneys for Defendant GERAGOS & GERAGOS, APC

 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
     TRAVELERS CASUALTY                             Case No.: 2:20-cv-03619-PSG-E
11   INSURANCE COMPANY OF
     AMERICA,                                       Hon. Philip S. Gutierrez
12
                           Plaintiffs,
13                                                  DECLARATION OF BEN
14
                                                    MEISELAS IN SUPPORT OF
                           vs.                      PLAINTIFFS’ MOTION TO
15                                                  DISMISS OR IN THE
16                                                  ALTERNATIVE STAY CIVIL
     GERAGOS & GERAGOS, A                           PROCEEDINGS
17   PROFESSIONAL CORPORATION,
18                        Defendants.              Hearing:
                                                   Date:    August 3, 2020
19                                                 Time:    1:30 p.m.
20                                                 Place:   Courtroom 6A,
                                                            350 West 1st Street,
21                                                          Los Angeles, CA 90012
22
                                                   Complaint Filed:     April 20, 2020
23
24
25
26
27
28
                                                  -1-
                              DECL. OF MEISELAS ISO PLS.’ MOT. TO DISMISS
Case 2:20-cv-03619-PSG-E Document 16-1 Filed 06/02/20 Page 2 of 2 Page ID #:481




 1                             DECLARATION OF BEN MEISELAS
 2   I, Ben Meiselas, hereby declare as follows:
 3          1.     I am an Attorney at Geragos and Geragos, APC., and Counsel for Defendant
 4   herein. I have personal knowledge of the facts in this Declaration and, if called upon as a
 5   witness, I could and would testify thereto.
 6          2.     Attached hereto as Exhibit A is a true and correct copy of the complaint in
 7   837 Foothill Blvd. LLC v. Travelers Indemnity Company of Connecticut, Los Angeles
 8   Superior Court Case No. 20STCV13929.
 9          3.     Attached hereto as Exhibit B is a true and correct copy of the complaint
10   in 2420 Honolulu Ave. LLC v. Travelers Indemnity Company of Connecticut, Los
11   Angeles Superior Court Case No. 20STCV14000.
12          4.     Attached hereto as Exhibit C is a true and correct copy of the complaint in
13   Mark J. Geragos v. Travelers Indemnity Company of Connecticut, Los Angeles
14   Superior Court Case No. 20STCV14073.
15          5.     Attached hereto as Exhibit D is a true and correct copy of the complaint in
16   Geragos & Geragos, APC v. Travelers Indemnity Company of Connecticut, Los
17   Angeles Superior Court Case No. 20STCV14022.
18          I declare under penalty of perjury under the laws of the United States and of the State
19   of California that the foregoing is true and correct.
20          Executed this second day of the month of June 2020, at Los Angeles, California.
21
22
23
24
25
26                                                           BEN MEISELAS
27
28
                                                    -2-
                               DECL. OF MEISELAS ISO PLS.’ MOT. TO DISMISS
